Exhibit 10.7
 
FIRST AMENDMENT TO INVESTMENT AGREEMENT

 
This First Amendment (this “Amendment”) to the Investment Agreement by and
between FX Real Estate and Entertainment Inc., a Delaware corporation (the
“Company”), and Robert F.X. Sillerman (the “Investor”) is made and effective as
of March 31, 2008. All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to them in the Investment Agreement (as
defined below).
 
RECITALS
 
WHEREAS, the Company and the Investor entered into that certain Investment
Agreement, dated as of January 9, 2008 (the “Investment Agreement”); and
 
WHEREAS, the Company and the Investor desire to make certain amendments to the
Investment Agreement pursuant to Section 9.4 thereof as set forth herein.
 
NOW, THEREFORE, for the consideration set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Amendment to Section 1.2(b) of the Investment Agreement.  Section 1.2(b) of
the Investment Agreement is hereby amended by deleting the defined term “$15
Million Tranche Number” appearing therein in its entirety and inserting the
defined term “Initial Tranche Number” in lieu thereof.
 
2.  Amendment to Section 8 of the Investment Agreement.  Section 8 of the
Investment Agreement is hereby amended by deleting the definitions of “Huff
Investment Agreement” and “$15 Million Tranche Number” appearing therein in
their entirety and inserting the following definitions in lieu thereof, each of
which is to be added in alphabetical order:
 
“Huff Investment Agreement” means that certain Investment Agreement by and
between the Company and The Huff Alternative Fund, L.P. and The Huff Alternative
Parallel Fund, L.P. dated as of January 9, 2008, as amended effective as of
March 31, 2008 by the First Amendment and as may be further amended from time to
time.”
 
“Initial Tranche Number” has the meaning assigned to it in the Huff Investment
Agreement.”
 
3.  Effect of Amendment.  The Company hereby represents and warrants to the
Investor that each of the Company’s representations and warranties set forth in
the Investment Agreement is true and correct in all respects as of the date
hereof as though made on as of the date hereof, except for each of the Company’s
representations and warranties set forth in Section 2.5 of the Agreement to the
extent so specifically reported in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2007, as filed with the SEC on March 24, 2008.
Except as expressly set forth in this Amendment, the Investment Agreement shall
remain in full force and effect as originally written, and shall constitute the
legal, valid, binding and enforceable obligation of the parties thereto.
 
4.  Governing Law; Jurisdiction; Venue; Process.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York. Each party hereby irrevocably submits, for itself and its property,
to the exclusive jurisdiction of the Supreme Court of the State of New York
located in New York, New York or the United States District Court for the
Southern District of New York, and any appellate court from any such court (as
applicable, a “New York Court”), in any suit, action or proceeding arising out
of or relating to this Amendment, or for recognition or enforcement of any
judgment resulting from any such suit, action or proceeding, and each party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in the New York
Court. Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection which it may now
or hereafter have to the laying of





--------------------------------------------------------------------------------



 



venue of any suit, action or proceeding arising out of or relating to this
Amendment in the New York Court, (ii) the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court, and
(iii) the right to object, with respect to such suit, action or proceeding, that
such court does not have jurisdiction over such party. Each party irrevocably
consents to service of process in any manner permitted by law. The foregoing
consents to jurisdiction and service of process shall not constitute general
consents to service of process in the State of New York for any purpose except
as relates to this Amendment, and shall not be deemed to confer rights on any
Person other than the respective parties to this Amendment.
 
5.  Execution in Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the parties. Copies of executed counterparts transmitted
by facsimile or other electronic transmission shall be considered original
executed counterparts for the purposes of this Amendment, provided that receipt
of copies of such counterparts is confirmed. Originals of any counterparts
transmitted by facsimile or other electronic transmission shall be promptly
provided to the other parties hereto.
 
6.  Headings.  The headings in this Amendment are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Amendment.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their authorized representatives on the date first above written.
 
FX REAL ESTATE AND ENTERTAINMENT INC.
 

  By: 
/s/  Mitchell J. Nelson


Name:     Mitchell J. Nelson

  Title:  Executive Vice President

 
ROBERT F.X. SILLERMAN
 
/s/  Robert F.X. Sillerman

Robert F.X. Sillerman

